DETAILED ACTION
In application filed on 04/16/2019, Claims 1-16 are pending. Claims 1-10 and 16 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2019, 08/22/2019 and 04/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-15 directed to an invention non-elected without traverse.  Accordingly, claims 11-15 been cancelled.

Response to Arguments
Applicant’s arguments, see Page 5, filed on 05/22/2022, with respect to the 35 U.S.C. §112b rejections on Claim 1 have been fully considered and are persuasive. 
Applicant argues:
(… Claim 1 is amended to recite "an angle of 10 to 80 degrees" to clarify that the angle is within a recited range. Applicant respectfully requests reconsideration and withdrawal of the rejections.)
Examiner submits that Applicant’s arguments with respect to Claim 1 has been considered and are persuasive.

Applicant’s arguments, see Page 5, filed on 05/22/2022, with respect to the 35 U.S.C. §103 rejections on Claim 1 have been fully considered and are persuasive. 
Applicant argues:
(… Accordingly, with the presence of inflator 106 in the Arab-Hung device, fluid can flow from region of expansion 105 into the alleged imaging region without first flowing through at least one of the channel(s) that opens into Arab's alleged step region (i.e., by flowing through inflator nozzle 103 instead of through one of the channel(s)). The Arab-Hung device thus does not have "the one or more channels, the step region, and the ramp region [] connected such that fluid cannot flow into the imaging region from the ramp region without first flowing through at least one of the one or more channels" as claim 1 requires…)
Examiner submits that Applicant’s arguments with respect to Claim 1 has been considered and are persuasive.

Reasons for Allowance
Claims 1-10 and 16 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Arab et al. (US20160271576A1) teaches a microfluidic circuit (Para 0007) comprising:
a droplet forming region (Para 0008; emulsification device) comprising:
one or more channels (Para 0008, 00016, 0022), each having:
an inlet (Para 0008, 0015; ‘inlet portion’; Fig. 1A, ref. 195) for receiving a sample (Para 0005, 0015, Para 0017, 0106; first fluid is a droplet), (this limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the emulsification device to contain a first fluid which is a droplet which may be analyte of interest (Para 0005, 0015, 0017, 0106). Please see MPEP 2114(II) for further details; and an outlet (Para 0058-0061; Fig. 2, ref. 101, risers) that opens into a step region (Para 0060, first step; fig. 2, ref. 101)
wherein the channel is rectangular and has a top, a bottom (Fig. 1B, 2), a height of 1 to 20 μm (Para 0013; ‘CH’=10 µm), and a width of 2 to 60 μm (Para 0014, CW/CH is about 3.0; the exemplary teachings of Arab convert to a width included in the computation of ratio CW/CH of about 3.0 to CW= 30µm). 
wherein the step region (Para 0058; ‘Steps’ Fig. 2, refs. 101- 103’), has:
top, a bottom (Figs. 1-2, refs. 115, 111) and a height of 5 to 80 µm (Para 0013; Fig. 2, ref. SH1, ratio of SH1/CH is approximately 1.5 where ‘CH’=10 µm)
a flat region having a length of 30 to 500 µm (Para 0012; Para 0014, length T1; T1/CH is between 0.1-7, the exemplary teachings of Arab convert to a T1 included in the computation of ratio T1/CH of about 0.1-7 to be ~0.1-105µm) extending from the channel (Fig.2; ref. 105)
wherein one of the top and the bottom of the step region is continuous with the top or the bottom respectively of the channel (Fig.2). The claimed “or the bottom” is optional; and the other of the top and the bottom of the step region is offset from and parallel to the top or the bottom (Fig. 2), respectively, of the channel such that the step region (Para 0058; ‘Steps’ Fig. 2, refs. 101- 103’), is configured for finite step emulsification (Para 0007; ‘multistep channel emulsification’); and
wherein the imaging region (Para 0075; Annotated Fig. 3c; as structurally arranged ; comprising ‘imaging device (157) (e.g. a camera or photosensitive detector)’;) is configured to collect droplets as a two-dimensional array (‘imaging of droplet’; ‘imaging device (157) is capable of imaging as a 2-D array’ ) and to provide for imaging and evaluation of the two-dimensional droplet array (‘imaging device , 157 is capable of imaging droplets as a 2-D array);

However, Arab et al. (US20160271576A1) neither teaches nor fairly suggests a microfluidic circuit comprising:
a ramp region having an angle of 10 to 80 degrees relative to the top or the bottom of the step region, wherein the ramp region terminates in an imaging region having a height of 15 to 110 μm;
wherein the one or more channels, the step region, and the ramp region are connected such that fluid cannot flow into the imaging region from the ramp region without first flowing through at least one of the one or more channels.

Therefore Claims 1-10 and 16 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1.  
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       
 
/JENNIFER WECKER/          Primary Examiner, Art Unit 1797